Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 13 January 2022.	
REJECTIONS NOT BASED ON PRIOR ART 
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-10,14-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 13 of U.S. Patent No. 10733232 in view of Song (US PG PUB No. 2018/0293174). 
The limitations as recited in each of the independent claims of the instant application are anticipated by claims 1 and 13 of the patent except for where the claims recite a first memory area in which sequential data is written and a second memory area in which non-sequential data is written. 
In the same field of endeavor Song discloses a memory system comprising a first memory area in which sequential data is written and a second memory area in which non-sequential data is written (see FIG 22: 1432, 1434 and [0013]).
It would have been obvious to modify the invention as described by claims of the patent to further implement a memory arrangement as disclosed by Song. 

Therefore it would have been obvious to modify Claims 1, 9 and 16 to further implement a storage arrangement with separate random and sequential data storage management as taught by Song for the benefit of improving storage efficiency to arrive at the invention as recited in the claims. 
Each of the dependent claims are rendered obvious by the combination, where Song is relied for subject matter not specifically anticipated by claims 1, and 13 of the patent.    
16/930898
10733232
A memory system, comprising: a memory device including a first memory area in which sequential data is written, and a second memory area in which non-sequential data is written; 
A memory system, comprising: a memory device configured to store data; and

a hash controller configured to generate, in response to a write request for the sequential data, a hash value corresponding to the first memory area, and store the hash value in a hash table included therein, the hash table including physical block 




the hash value is stored and such that, during an operation of reading the sequential data, the sequential data is read from the memory area based on the hash value, wherein the hash value is generated when the data to be written to the memory device is the sequential data, and

the hash value is not generated when the data to be written to the memory device is nonsequential data.


REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10,14-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song (US PG PUB No. 2018/0293174).
As per claim [1], a memory system, comprising:
 a memory device including first memory area in which sequential data is written (see Song FIG 22: 1434 and [0103]), and a second memory area in which non-sequential data is written (see Song FIG 22: 1432 and [0103]); 
a hash controller (see Song FIG 22: 1402) configured to generate, in response to a write request for the sequential data (see Song [0106]), a hash value corresponding to first memory area, and store the hash value in a hash table included therein (see Song FIG 23: 1502), the hash table including physical block addresses corresponding to the hash value (see Song FIG 28: “Mapping Function” and [0122]: “With hash mapping , a hash table is used to map a logical block address to any of the physical block addresses , in any order”); and
a controller configured to: 
in response to a read request, determine whether data to be read is sequential data or non-sequential data by searching the hash table for a hash value corresponding to read request (see Song [0113]: “…the fetched L2P table is stored in the cache ( e.g., in random L2P cache 1742 ) . In step 1716 , the L2P entry for the page address received in step 1702 that is in the fetched L2P table is used by the controller and / or compute engine to translate the page address received in step 1702 from a logical address to a physical page address in the non-volatile memory.”); and 

When the hash value corresponds to the read request exists, control the memory device to perform a read operation according to the physical block addresses corresponding to the searched hash value (see Song [0122]: “Therefore , the controller and / or the compute engine can be configured to perform a random read of data written as sequentially accessed data using a logical block address and an offset”). 
As per claim [2], the memory system according to claim 1, 
wherein the hash controller generates the hash value from logical block addresses corresponding to the first memory area (see Song [0124])
As per claim [3], the memory system according to claim 1, 
wherein the hash table outputs the hash value mapped to an entry and transmits the hash value to the hash controller during the read operation, and wherein the entry is a mapping entry between the logical block addresses and the physical block addresses of the first memory area (see Song [0124])
As per claim [4], the memory system according to claim 1, wherein:
addresses of memory blocks included in the memory device are divided into entries, and the entries are designated to be divided depending on respective capacities of the memory blocks (see Song [0122])
As per claim [5], the memory system according to claim 1, 
further comprising an internal memory including a logical-physical address mapping table in which mapping information between logical block addresses and the  physical block addresses is stored (see Song FIG 14: 1406)
As per claim [6], the memory system according to claim 5,
 wherein the controller is configured to simultaneously search the hash table, in which the hash value is stored, and the internal memory or search only the internal memory, in response to the read request (see Song FIG 14: 1442 and [0124])
[The internal memory is disclosed to comprise the sequential and random L2P cache, where at least one is searched.]
As per claim [7], the memory system according to claim 6, 
wherein the controller is configured to: compare an entry found in the internal memory with information stored in the hash table, when the hash value corresponding to the entry is not present in the hash table, read the data from the memory device in response to physical block addresses corresponding to logical block addresses included in the entry (see Song FIG 25: 1732), and when a hash value corresponding to the entry is present in the hash table, read data from the memory device based on the hash value.
As per claim [8], the memory system according to claim 6, 
wherein the controller is configured to simultaneously search the hash table and the internal memory when a sequential read request is received (see Song FIG 14: 1442 and [0124]).
[A search of the L2P table is taken as a search of an internal memory because the L2P table is stored in the internal memory.] 
As per claim [9], a method of operating a memory system, comprising:
generating a hash value (see Song FIG 26) in response to a write request for sequential data (see Song [0106]), a hash value corresponding to  a first memory  Song FIG 14: 1432 and [0103]),
[Song discloses utilizing separate mapping tables for sequential and random data and further discloses utilizing hash based translation for coarse mapping (see Song FIG 25: 1728 and [0121]).] 
storing the hash value in a hash table included therein, the hash table including physical block addresses corresponding to the hash value (see Song FIG 28: “Mapping Function” and [0122]: “With hash mapping, a hash table is used to map a logical block address to any of the physical block addresses, in any order”);
in response to a read request, determining whether data to be read is sequential data or non-sequential data by searching the hash table for a hash value corresponding to the read request (see Song [0113]: “…the fetched L2P table is stored in the cache ( e.g., in random L2P cache 1742 ) . In step 1716 , the L2P entry for the page address received in step 1702 that is in the fetched L2P table is used by the controller and / or compute engine to translate the page address received in step 1702 from a logical address to a physical page address in the non-volatile memory.”); and
 [Song discloses searching the hash table, where the result of the search is taken as a determination of sequential or non-sequential data (see Song [0122]) because Song discloses partitioning for sequentially and randomly written data. The physical address is therefore taken to constitute a determination where the physical address is found in the hash table.] 
when the hash value corresponding to the read request exists, controlling the memory device to perform a read operation according to the physical block addresses corresponding to the searched hash value (see Song [0122]: “Therefore , 
wherein the sequential data is written on the first memory area included in the memory device written (see Song FIG 22: 1434), and non-sequential data is written on the second memory area included in the memory device written (see Song FIG 22: 1432).
As per claim [10], the method according to claim 9,
wherein the hash value mapped to an entry is outputted, and wherein the entry is a mapping entry between logical block addresses and the physical block addresses of the first memory area (see [0104])
As per claim [14], the method according to claim 9, 
wherein, during the read operation, the physical block addresses of the first memory area to which the sequential data is written are consecutively selected based on the hash value (see FIG 25: 1736 and [0124]).
As per claim [15], the method according to claim 14, 
wherein, during the read operation, when the hash value is detected, searching an internal memory for information about respective physical block addresses mapped to logical block addresses included in an entry is omitted (see FIG 25: 1736 and [0124]).
As per claim [16], a memory system, comprising:
a memory device including a first memory area in which sequential data is written (see FIG 22: 1434 and [0103]), and a second memory area in which non-sequential data is written (see FIG 22: 1432 and [0103]); and
a memory controller (see FIG 22: 1402 and [0106]) configured to generate a hash value corresponding to the first memory area when the memory device performs a 
wherein the memory controller is configured to: in response to a read request, determine whether data to be read is sequential or non-sequential data by searching the hash table for hash value corresponding to the read request (see Song [0113]: “…the fetched L2P table is stored in the cache ( e.g., in random L2P cache 1742 ) . In step 1716 , the L2P entry for the page address received in step 1702 that is in the fetched L2P table is used by the controller and / or compute engine to translate the page address received in step 1702 from a logical address to a physical page address in the non-volatile memory.”), and 
[Song discloses searching the hash table, where the result of the search is taken as a determination of sequential or non-sequential data (see Song [0122]) because Song discloses partitioning for sequentially and randomly written data. The physical address is therefore taken to constitute a determination where the physical address is found in the hash table.]
when the hash value corresponding to the read request exists, control the memory device to perform a read operation according to physical block addresses corresponding to the searched hash value (see Song [0122]: “Therefore , the controller and / or the compute engine can be configured to perform a random read of data written as sequentially accessed data using a logical block address and an offset”).
As per claim [17], the memory system according to claim 16,
 wherein the memory controller generates the hash value from logical block addresses corresponding to the first memory area (see FIG 27 and [0122])

wherein the hash value mapped to an entry is outputted during the read operation, and wherein the entry is a mapping entry between logical block addresses and the physical block addresses of the first memory area (see FIG 25: 1736 and [0124]).
As per claim [19], the memory system according to claim 16,
 further comprising an internal memory including a logical-physical address mapping table in which mapping information between the logical block addresses and the physical block addresses is stored (see FIG 14: 1406)
As per claim [20], the memory system according to claim 19, 
wherein the controller is configured to simultaneously search hash table, in which the hash value is stored, and the internal memory or search only the internal memory, in response to the  read request (see FIG 14: 1442 and [0124])
[The internal memory is disclosed to comprise the sequential and random L2P cache, where at least one is searched.]
As per claim [21], the memory system according to claim 1, 
wherein the first memory area and the second memory area are divided zones (see [0103])
As per claim [22], the method according to claim 9, 
wherein the first memory area and the second memory area are divided zones (see [0103])
As per claim [23], the memory system according to claim 16, 
wherein the first memory area and the second memory area are divided zones (see [0103])
RESPONSE TO ARGUMENTS
1st ARGUMENT: 
However, Applicant’s claims disclose a memory system which includes a controller configured to “in response to a read request, determine whether data to be read is sequential data or non-sequential data by searching the hash table for a hash value corresponding to the read request; and when the hash value corresponding to the read request exists, control the memory device to perform a read operation according to the physical block addresses corresponding to the searched hash value.” That is, Applicant’s claims include a determination as to whether data to be read is sequential which is different from the programming method disclosed in U.S. Patent No. 10,733,232 which programs data already known to be sequential.

The Office maintains the limitation regarding determining whether data to be read is sequential data or non-sequential data is encompassed by the searching the hash table because the determination is dependent on if the entry exists or does not exist in the hash table. Because the claims of the patent recite reading the sequential data based on the hash value, the limitation overlaps in scope with the patent. 
2nd ARGUMENT: 
However, in Song, “hash mapping” and a “hash table” are configured to randomly map an LBA (logical block address) and a PBA (physical block address). Song fails to disclose determining whether data is sequential data or non-sequential data depending on whether the “hash value” is present in the “hash table.” Furthermore, Song does not disclose that if the “hash value” exists, a read operation is performed to read sequential data based on the searched hash value.

The Office maintains Song discloses embodiments where sequentially accessed data can be accessed randomly (see [0120]: “Such tables that supports both small and large block writes can be organized in a variety of ways” and also [0123]) and additionally discloses storing sequential data separately from random data (see [0103]). 
Specifically, Song discloses searching the hash table, where the result of the search is taken as a determination of sequential or non-sequential data because Song discloses partitioning sequential and non-sequential data (see [0122]). The physical 
CONCLUSION 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aarpan Savla can be reached on 5712724140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137